* Headnote 1. Injunctions, 32 C.J., Sections 185, 440.
[EDITORS' NOTE:  THE MARKER FOR FOOTNOTE * IS OMITTED FROM THE OFFICIAL COPY OF THIS DOCUMENT, THEREFORE THE MARKER IS NOT DISPLAYED IN THE ONLINE VERSION.]
The appellant J.R. Wood lived with his family on his place about six miles east of Lauderdale Station, in a stock-law district. The appellee Ratliff and his family lived near by on an adjoining farm. These neighbors had a controversy with reference to the stock of Ratliff trespassing upon the land of appellant Wood, and this bill for an injunction restraining Ratliff from further trespassing upon his land was sued out by appellant Wood, and on a hearing of a citation of appellee Ratliff for contempt, the bill was dismissed upon the ground that — "The violations of the injunction by the defendants on the 16th day of March, 1924, if any, were acts in the nature of violation of the criminal statutes of the state, and as such are punishable in the criminal courts, of the proper jurisdiction, and not in a court of equity."
This excerpt is copied from the written opinion of the chancellor.
The bill for the injunction charged that the Ratliffs had been guilty of various trespasses upon the land of *Page 786 
appellant Wood, had personally assaulted appellant and his family, allowed live stock, such as hogs and goats, etc., to habitually go upon appellant's land and destroy the crops, and that the Ratliffs were threatening the lives of appellant and his family, and threatening to continue further trespasses upon the property of appellant, and to do other irreparable injury to the property of appellant.
After the injunction was issued, the appellant complained to the court that the injunction had been violated by appellee Ratliff, whereupon Ratliff was cited to appear for contempt before the court, and after a hearing of the testimony on the contempt proceedings, the chancellor dismissed the injunction and discharged the appellee, upon the ground, as stated above, that the acts complained of were criminal in their nature and should be punished by the criminal laws instead of by a court of equity. There was one other ground appearing in the decree upon which the chancellor ruled, but we see no relevancy in it and shall not discuss it for that reason.
The sole question before us, then, is whether or not a court of equity will enjoin, and punish for contempt, a person who trespasses and damages the property of another, and who continues to do so, and threatens to further trespass upon the property, where the acts complained of are both criminal and civil wrongs.
We think the case of Durham v. State, 97 Miss. 549, 52 So. 627, decides the question in the affirmative. A property owner is entitled to injunctive relief against trespass and threats of future damages and irreparable injury to his property; and this is so notwithstanding the fact that the trespass complained of may also be prosecuted as a criminal offense. The civil rights of the property holder in such case should be protected by the court, even though the act complained of is a public wrong which may be punished by criminal action.
In view of these conclusions, we think the decree of the lower court was error, and it is therefore reversed.
Reversed and remanded. *Page 787